

PERSONAL GUARANTY
1.    Identification.


This Guaranty (the “Guaranty”), dated as of October 24, 2017, is made by Robert
F.X. Sillerman (“Guarantor”) for the benefit of those creditors (the
“Creditors”) of Function(x) Inc. (the “Company”) identified on Exhibit A.


2.    Recitals.


2.1    On or about the date hereof the Creditors are entering into an Settlement
and Mutual Release Agreement, a copy of which is annexed hereto as Exhibit B
with the Company (the “Agreement”). Guarantor is a shareholder, officer, and
director of the Company and will obtain substantial benefit from the Agreement.


2.2    In consideration of the mutual promises in the Agreement and to induce
the Creditors to execute the Agreement and for other good and valuable
consideration, and as security for the performance by Company of its obligations
under the Agreement and as security for the payment by the Company of all its
monetary obligations in the Agreement and all other sums due from Company to
Creditors arising under the Agreement, collectively, the “Obligations”,
Guarantor, for good and valuable consideration, receipt of which is
acknowledged, has agreed to enter into this Guaranty.
    
3.    Guaranty.


3.1    Guaranty. Guarantor hereby unconditionally and irrevocably, jointly and
severally with the Company, guarantees, the punctual payment, performance and
observance when due, whether at stated maturity, by acceleration or otherwise,
of all of the Obligations now or hereafter existing, whether for principal,
interest (including, without limitation, all interest that accrues after the
commencement of any insolvency, bankruptcy or reorganization of the Company,
whether or not constituting an allowed claim in such proceeding), fees,
commissions, expense reimbursements, liquidated damages, indemnifications or
otherwise (such obligations, to the extent not paid by the Company being
included in the Obligations), and agrees to pay any and all reasonable costs,
fees and expenses (including reasonable counsel fees and expenses) incurred by
the Creditors in enforcing any rights under the Agreement and guaranty set forth
herein. Without limiting the generality of the foregoing, Guarantor’s liability
shall extend to all amounts that constitute part of the Obligations and would be
owed by Company to Creditors, but for the fact that they are unenforceable or
not allowable due to the existence of an insolvency, bankruptcy or
reorganization involving Company.
3.2    Guaranty Absolute. Guarantor guaranties that the Obligations will be paid
strictly in accordance with the terms of the Agreement, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Creditors with respect thereto. The
obligations of Guarantor under this Guaranty are independent of the Obligations,
and a separate action or actions may be brought and prosecuted against Guarantor
to enforce such Obligations, irrespective of whether any action is brought
against the Company or whether the Company or any other Guarantor is joined in
any such action or actions. The liability of the Guarantor under this Guaranty
constitutes a primary obligation, and not a contract of surety, and to the
extent permitted by law, shall be irrevocable, absolute and unconditional
irrespective of, and Guarantor hereby irrevocably waives any defenses it may now
or hereafter have in any way relating to, any or all of the following:
(a)     any lack of validity or enforceability of the Agreement or any agreement
or instrument relating thereto;
(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to departure from the Agreement, including, without limitation, any
increase in the Obligations resulting from the extension of additional credit to
Company or otherwise;
(c)     any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Obligations;
(d)     any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Company; or
(e)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Creditors that might otherwise constitute a defense available to, or a discharge
of, Company or any other Guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Creditors or any other entity upon the insolvency,
bankruptcy or reorganization of Company or otherwise (and whether as a result of
any demand, settlement, litigation or otherwise), all as though such payment had
not been made.
3.3    Waiver. Guarantor hereby waive promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that the Creditors or exhaust any right or take any
action against Company or any other Guarantor, person or entity or any
collateral. Guarantor acknowledge that it will receive direct and indirect
benefits from the Agreement and financing arrangements contemplated herein and
that the waiver set forth in this Section 3.3 is knowingly made in contemplation
of such benefits. Guarantor hereby waives any right to revoke this Guaranty and
acknowledge that this Guaranty is continuing in nature and applies to all
Obligations, whether existing now or in the future.
3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash payment in full of the Obligations and all other amounts payable under this
Guaranty and Agreement, (b) be binding upon Guarantor, his successors and
assigns and (c) inure to the benefit of and be enforceable by the Creditors and
its successors, pledgees, transferees and assigns. Without limiting the
generality of the foregoing clause, (c) Creditors may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this
Guaranty to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted such Creditor herein or
otherwise.
3.5 Subrogation. Guarantor will not exercise any rights that it may now or
hereafter acquire against the Creditors or other Guarantor (if any) that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Creditors or other Guarantor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable under this Guaranty shall have been
indefeasibly paid in full.
3.6    Enforcement. Each Creditor shall be entitled to separately enforce its
rights under this Agreement without the consent of any other Creditor. No
Creditor shall be an indispensable party in any action brought by one of the
other Creditors to enforce its rights hereunder.


4.    Miscellaneous.
4.1    Expenses. Guarantor shall pay to the Creditors, on demand, the amount of
any and all reasonable expenses, including, without limitation, attorneys’ fees,
legal expenses and brokers’ fees, which the Creditors may incur in connection
with exercise or enforcement of any the rights, remedies or powers of the
Creditors hereunder or with respect to any or all of the Obligations.


4.2    Waivers, Amendment and Remedies. No course of dealing by the Creditors
and no failure by the Creditors to exercise, or delay by the Creditors in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Creditors. No amendment, modification or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom, shall, in any
event, be effective unless contained in a writing signed by the Creditors, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. The rights, remedies and powers of the
Creditors, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Creditors from time to time in such order as the
Creditors may elect.


4.3    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the first business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:


To Guarantor:
    c/o Function(x) Inc.

902 Broadway, 11th Floor
New York, New York 10010
E-mail: onerfxs1@gmail.com


To Creditors:            to c/o Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream NY 11581
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.


4.4    Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Guarantor and its successors and permitted assigns; and (c) inure
to the benefit of the Creditors and its respective successors and assigns. Upon
the payment in full of the Obligations, (i) this Guaranty shall terminate and
(ii) the Creditors will, upon Guarantor’s request and at Guarantor’s expense,
execute and deliver to Guarantor such documents as Guarantor shall reasonably
request to evidence such termination, all without any representation, warranty
or recourse whatsoever.


4.5    Captions. The captions of Paragraphs, Articles and Sections in this
Guaranty have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.


4.6    Governing Law; Venue; Severability. This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts or choice of law. Any legal action or
proceeding against Guarantor with respect to this Guaranty may be brought in the
state and federal courts located in the State and County of New York, and, by
execution and delivery of this Guaranty, Guarantor hereby irrevocably accepts
for himself and in respect of his property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Guarantor hereby irrevocably waives any
objection which they may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the aforesaid courts and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
If any provision of this Guaranty, or the application thereof to any person or
circumstance, is held invalid, such invalidity shall not affect any other
provisions which can be given effect without the invalid provision or
application, and to this end the provisions hereof shall be severable and the
remaining, valid provisions shall remain of full force and effect. This Guaranty
shall be deemed an unconditional obligation of the Guarantor for the payment of
money and, without limitation to any other remedies of Creditors, may be
enforced against Guarantor by summary proceeding pursuant to New York Civil
Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought. For purposes of such rule or statute,
any other document or agreement to which Creditors and Guarantor are parties or
which Guarantor delivered to Creditors, which may be convenient or necessary to
determine Creditors’ rights hereunder or Guarantor’s obligations to Creditors
are deemed a part of this Guaranty, whether or not such other document or
agreement was delivered together herewith or was executed apart from this
Guaranty. The Guarantor agrees that service of process in any action brought by
the Creditors to enforce the terms of this Guaranty may be made by sending such
documents to Guarantor in the same manner that notice is to be made in
accordance with Section 4.3 of this Guaranty. Nothing herein shall preclude
Creditors from effectuating service in any other manner allowable under
applicable law.


4.7    Satisfaction of Obligations. For all purposes of this Guaranty, the
payment in full of the Obligations shall be conclusively deemed to have occurred
when the Obligations have been indefeasibly paid.


4.8    Execution. This Agreement may be executed and delivered by electronic
signature and transmission.


[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty, as
of the date first written above.


GUARANTOR


Robert F.X. Sillerman






_________________________________    












EXHIBIT B


Amendment And Mutual Release Agreement


1

